El Juez Asociado Sr. MacLeart,
emitió la opinión del tribunal.
. La vista de esta apelación se señaló en este tribunal para el martes, día 8 de octubre de 1912, en cuyo día tuvo lugar. Ambas partes estuvieron representadas por sus respectivos abogados, y el caso fué argumentado y sometido a la con-*1036sideración del tribunal. Como los hechos son algo parecidos a los del caso anterior, número 809, Busó et al. v. Busó et al., originado entre las mismas partes, se ha aplazado la resolu-ción de este caso mientras se resuelve el anterior.
La corte inferior dictó, sentencia fundada en una excepción previa que fné declarada con lugar y que se interpuso por el fundamento de que la acción está prescrita. Alegan los apelante que la acción no está prescrita porque la demanda se fundó en un contrato y no en culpa o negligencia. El apelado opina de otro modo. Los distintos artículos del Código Civil que son de aplicación al caso han sido citados por ambas partes (Código Civil, Título XVIII, Capítulo III).
Aparece, según los autos, que el demandante presentó su demanda el día 18 de febrero de 1911, la que fue excepcionada en 5 de abril del mismo año, por el fundamento de que no se alegaban en dicha demanda hechos suficientes para consti-tuir una causa de acción, apareciendo de su faz que la causa de acción había prescrito de acuerdo con el artículo 1869 del Código Civil, que fija el término de un año para la prescrip-ción. Se alega en la demanda que'en 19 de abril de 1902, Francisco Busó Cabrera, padre de los demandantes, vendió al demandado una finca compuesta de quince cuerdas de terreno perteneciente a los bienes gananciales de la difunta madre y al padre de los demandantes; pero que la parcela traspasada era en realidad de mucho mayor cabida, debido a un error que se cometió al fijar las colindancias; y que el demandado Martínez, después de entrar en posesión procedió a tramitar un expediente de dominio de la parcela mayor, perjudicando de este modo a los demandantes, privándoles de sus derechos y cobrando las rentas de las mismas.
La fecha en que se aprobó el expediente parece haber sido en 19 de abril de 1904, o sea precisamente dos años des-pués de la venta, habiendo fallecido en el ínterin la madre de los demandantes sin que ni los demandantes ni el padre de los mismos, Francisco Busó Cabrera, según se ha demos-trado, hubiera ejecutado acto alguno en contra del demandado *1037y sin. que hubieran vuelto los mismos a reclamar de nnevo la snpnesta diferencia en la cabida de las dos parcelas de terreno basta la fecha en qne se presentó la demanda, 18 de febrero de 1911. Y resulta, además, que puesto que nada se alega en la demanda con relación a este particular, la corte, sobre las excepciones, resolvió que la acción establecida había pres-crito, y desestimó la demanda, con las costas a favor del demandado.
Contra esta sentencia, que fue dictada el día primero de noviembre de 1911, se interpuso apelación para ante este tribunal, habiéndose presentado una transcripción de los autos el día 17 de febrero último. Puesto que ambas partes han presentado alegatos y comparecieron durante la vista e hi-cieron informes orales en este caso, se verá, mediante un examen que se haga de los mismos, así como de los hechos que han sido alegados y la ley aplicable a los mismos, cuál de las partes está en lo cierto.
La diferencia que existe entre las acciones fundadas en contratos y aquellas que surgen de la culpa {tort) ha sido-bien definida e interpretada. Un perjuicio {tort) consiste en la violación de un derecho que se concede o en la omisión de un deber impuesto por la ley. El incumplimiento de un con-trato consiste en hacer caso omiso de un derecho que se ha concedido o de una obligación en que se incurre mediante un convenio celebrado entre las partes. (38 Cyc., 426, y casos citados en la nota 29.)
En el presente caso, según se alega en la demanda, el demandado compró al padre de los demandantes quinee cuer-das de terreno pertenecientes a los bienes gananciales, pero, en vez de estar satisfecho con esa cantidad, tomó posesión de ciento veinticinco cuerdas y- procedió a establecer un título de dominio sobre la finca.de mayor cabida. Esto no constituyó una violación del contrato de venta o de la escri-tura de traspaso, sino un acto realizado completamente in-dependiente del mismo. Alegan los apelantes que el apelado prescindió del contrato tácito con ellos o su padre, para re-*1038clamar solamente quince cnerdas, al tomar posesión de la finca de mayor cabida. En cnanto a este particular, conviene expresar que existe un contrato tácito entre todos los habi-tantes de una sociedad civilizada para reclamar únicamente aquella propiedad que justamente les pertenece, y esto era obligatorio para el demandado, aun cuando jamás hubiera existido la venta de quince cuerdas o de cualquiera cantidad de terreno. Por tanto, el derecho infringido no surge de los convenios de las partes, ni la obligación que el demandado tenía con el demandante dependía de ningún convenio hecho por ellos o a favor de los mismos. El derecho u obligación envuelto en este caso se originó independientemente del con-sentimiento de las partes a dicho contrato y no por el hecho de tal consentimiento o de conformidad con el mismo; por tanto, la acción adecuada que surge del mismo es uno que proviene de la culpa (tort) y no de un contrato. En el caso de que se hubiere omitido en la demanda hacer referencia alguna a la escritura por virtud de la cual se vendieron las quince cuerdas, el fundamento de la obligación, si alguna hubiera, quedaría intacto, y esa es la manera correcta de probar la diferencia que existe entre las dos clases de casos. (Whittaker v. Collins, 34 Minn., 299; 25 N. W. Rep., 632; 57 Am. Rep., 55; 38 Cyc., 426 y 427, y casos allí citados.)
Se ve claramente de un examen que se haga de la demanda que según los principios de ley aplicables a la misma, los daños y perjuicios reclamados se originaron por la culpa (tort) a que se refiere el artículo 1803 del Código Civil. Como se alega que el demandado ha causado con sus actos daño a los demandantes, por lo que aparece ser culpable del mismo, está obligado dicho demandado con arreglo a dicho esta-tuto a reparar el daño así causado, mediante el pago de una suma de dinero como compensación de dicho daño. Circuns-cribiendo los hechos alegados a esta última consideración que hemos hecho, la cuestión queda reducida a si el deman-dado es o nó el dueño de la finca reclamada de ciento veinti-cinco cuerdas de terreno. Si lo es, no puede sostenerse una *1039acción para al pago de las rentas, y si no lo es, no se origina ninguna acción a favor de los demandantes por no haber establecido éstos una acción reivindicatoría; y no pnede la corte en este caso, qne es nno por daños y perjuicios solamente, bacer pronunciamiento alguno con referencia a la propiedad, ni puede resolver la cuestión referentes a las costas y ganancias, o frutos y productos propiamente considerados qne surgen como consecuencia del título del terreno. Pero la presente acción, según la. relación de hechos contenidas en la demanda, es puramente una que se funda en la culpa (tort) y no en un contrato qne surge ex delictu y no ex contractu; y por consiguiente está comprendida, en lo que se refiere a la prescripción, en las disposiciones contenidas en el artículo 1869 del Código Civil, que limita a un año el término de prescripción para esas acciones. Esto resulta claro, puesto que los dieciséis mil dollars reclamados por los demandantes por daños y perjuicios sufridos es una com-pensación por la detentación de la propiedad, o sea debido al acto ilegal que se dice fué ejecutado por el demandado en violación de sus derechos.
Pero no puede alegarse que la fecha en que empezó a correr la prescripción en este caso fué aquella en que se aprobó el expediente de dominio, puesto que los derechos de los demandantes, cualesquiera que éstos sean, no comenzaron a existir a partir de esa fecha, sino desde la muerte de la madre, de quién alegan que heredaron la propiedad. El expediente de dominio que trata de establecer el demandado no tiene relación alguna con esta causa. Si había alguna detentación por parte del demandado de la finca de los deman-dantes, por la posesión ilegal 'de la misma, ese acto ilegal empezó el mismo día en que la escritura de venta fué entre-gada al demandado, o sea en 19 de abril de 1902, según se alega en la demanda, o por lo menos, el día en que el demandado tomó posesión de la finca, lo que ocurrió durante la vida de la madre de los demandantes, que era entonces mayor de edad y contra quien empezó a correr la prescripción. *1040Por tanto, no solamente nn año, sino más de diez habían trans-currido desde la fecha en qne empezó a correr la prescrip-ción, antes de qne esta acción fnera establecida, la qne evi-dentemente había prescrito con arreglo al estatuto aplicable a la misma.
Por tanto, debemos confirmar la sentencia dictada por la Corte de Distrito de Humacao, que desestima la demanda, por haber prescrito la acción de acuerdo con el artículo 1869 del Código Civil. Así, pues, no es necesario tomar en con-sideración el hecho relativo a si las alegaciones de los deman-dantes son o nó suficientes en cuanto a los demás particulares para constituir una causa de acción.

Confirmada.

Jueces concurrentes: Sres. Asociados Wolf y del Toro.
Los Jueces Sres. Presidente Hernández y Asociado Aldrey firmaron estar conformes con la sentencia por las razones emitidas en sn opinión concurrente.